Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are persuasive. 
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 14-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,101,770. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a method for a photovoltaic power plant and a method for controlling frequency modulation for improving accuracy of power control and stability of a power system. 

Exemplary Claims in Present Application No. 16/616,959
Conflicting claims US PN 11,101,770
1. A photovoltaic power plant, comprising: 
a photovoltaic power station comprising photovoltaic arrays and photovoltaic inverters, wherein the photovoltaic inverters are configured to convert direct-current electrical energy generated by the photovoltaic arrays into alternating-current electrical energy; 
and an active power control system configured to: 
perform, based on a power control 
automatic generation control (AGC) command value, power allocation among the photovoltaic inverters responsive to operating data of the photovoltaic power plant meeting a preset condition for performing a secondary frequency modulation process, 
wherein the secondary frequency modulation process is applied responsive to a primary frequency modulation process failing to restore a power grid frequency to a predetermined range; and adjust active power outputted by the photovoltaic inverters based on AGC command values of the photovoltaic inverters after the power allocation, 
wherein the active power control system comprises: 
a field-level controller configured to generate a power adjustment command for one or more of the photovoltaic inverters which meet a preset condition for command value adjustment after the power allocation; and 
single-unit frequency modulation modules connected to the photovoltaic inverters, each of the single-unit frequency modulation modules connected to a respective photovoltaic inverter and comprising: a photovoltaic controller configured to adjust, based on a corresponding AGC command value of the respective photovoltaic inverter and the power adjustment command, active power outputted by the respective photovoltaic inverter which is to be modulated according to a preset power adjustment step size and a preset adjustment rate.  
1. A photovoltaic power plant, comprising a photovoltaic power station and an active power control system, wherein the photovoltaic power station comprises a plurality of photovoltaic arrays and a plurality of photovoltaic inverters, and the photovoltaic inverters are configured to convert direct current electrical energy generated by the photovoltaic arrays to alternating current electrical energy; and the active power control system is configured to determine, in a case that a frequency value at a grid connection point of the photovoltaic power plant satisfies a preset primary frequency modulation triggering condition, a single-unit active power variation according to an operating state of each of the photovoltaic inverters, to adjust an output active power of each of the photovoltaic inverters; the active power control system comprises a field level controller and a plurality of single-unit frequency modulation modules, wherein the field level controller is configured to, in a case that the frequency value at the grid connection point is determined to meet the primary frequency modulation triggering condition, calculate a total active power increment value at the grid connection point based on the frequency value at the grid connection point, and generate a single-unit primary frequency modulation command according to the operating state of each of the photovoltaic inverters; and each of the single-unit frequency modulation modules is connected to a corresponding photovoltaic inverter, and each of the single-unit frequency modulation modules is configured to adjust an output active power of the corresponding photovoltaic inverter according to the single-unit primary frequency modulation command, wherein the single-unit primary frequency modulation command includes an output power target value of each of the photovoltaic inverters, a preset power adjustment step size of each of the photovoltaic inverters and an adjustment rate of each of the photovoltaic inverters.
2. The photovoltaic power plant according to claim 1, wherein each of the single-unit frequency modulation modules comprises:
a single-unit communication interface connected to the field level controller, wherein the single-unit communication interface is configured to receive the single-unit primary frequency modulation command generated by the field level controller, and send the received single-unit primary frequency modulation command to a corresponding photovoltaic inverter to be frequency-modulated; and
a photovoltaic controller, which is configured to adjust, based on the output power target value, the preset power adjustment step size and the adjustment rate included in the single-unit primary frequency modulation command, the output active power of the photovoltaic inverter to be frequency-modulated to the output power target value according to the preset power adjustment step size and the adjustment rate.
3. The photovoltaic power plant according to claim 2, wherein the field level controller comprises:
a primary frequency modulation triggering device of the photovoltaic power plant, which is configured to monitor the frequency value at the grid connection point, and adjust, in a case that the monitored frequency value at the grid connection point is offset from a preset fundamental frequency value “second frequency modulation limitation of claim 1 16/616,959.” And a frequency offset satisfies the primary frequency modulation triggering condition, the output active power of each of the photovoltaic inverters; the primary frequency modulation triggering condition comprises that the frequency value at the grid connection point is greater than a preset positive dead band threshold, or the frequency value at the grid connection point is smaller than a preset negative dead band threshold;
a determination device for determining the total active power increment value, which is configured to determine, in a case that the frequency offset satisfies the primary frequency modulation triggering condition, a total active power control target value at the grid connection point, and calculate the total active power increment value at the grid connection point according to the total active power control target value;
a single-unit primary frequency modulation triggering device, which is configured to determine, based on the operating state of each of the photovoltaic inverters and a single-unit active power allocation condition in the photovoltaic power station, photovoltaic inverters to be frequency-modulated that are allowed to participate in primary frequency modulation of the photovoltaic power station; and
a single-unit active power allocation device is configured to allocate the total active power increment value according to the operating state of each of the photovoltaic inverters to be frequency-modulated, to obtain the output power target value of each of the photovoltaic inverters to be frequency-modulated; and send a single-unit primary frequency modulation command comprising the output power target value of each of the photovoltaic inverters, the preset power adjustment step size of each of the photovoltaic inverters and the adjustment rate of each of the photovoltaic inverters to each of the photovoltaic inverters to be frequency-modulated.
4. The photovoltaic power plant according to claim 3, wherein the determination device for determining the total active power increment value comprises:
a determination module for determining the total active power control target value, which is configured to determine, in a case that the frequency offset at the grid connection point satisfies the primary frequency modulation triggering condition, the total active power control target value at, the grid connection point according to an active power initial value of the photovoltaic power plant, the frequency value at the grid connection point, and an Automatic Generation Control (AGC) command value;
a setting module for setting a total active power target limit value, which is configured to set, in a case that an active power control target value at the grid connection point is lower than a preset active power lower threshold at the grid connection point, the active power control target value at the grid connection point to be the active power lower threshold at the grid connection point “see AGC limitation of claim 1 of application 16/616,959”; and
a calculation module for calculating the total active power increment value, which is configured to take a difference between the total active power control target value and the active power initial value of the photovoltaic power plant as the total active power increment value at the grid connection point.
5. The photovoltaic power plant according to claim 4, wherein the determination module for determining the total active power increment value comprises:
a calculation unit for calculating a primary frequency modulation active increment value, which is configured to calculate the frequency offset at the grid connection point according to the detected frequency value at the grid connection point, and calculate an active power increment value of the frequency offset at, the grid connection point according to the frequency offset at the grid connection point;
a calculation unit for calculating an AGC command active increment value, which is configured to take a difference between a current AGC command value and a previous AGC command value to be an active power increment value of the current AGC command;
a calculation unit for calculating a first total control target value, which is configured to set, in a case that a first active increment control condition is satisfied, the total active power control target value at the grid connection point to be an algebraic sum of adding the active power increment value of the current AGC command and the active power increment value of the frequency offset to the active power initial value, to obtain an active total active power increment value at the grid connection point;
a calculation unit for calculating a second total control target value, which is configured to, in a case that a second active increment control condition is satisfied, keep the AGC command value of a power grid to be the previous AGC command value, and add the active power increment value of the frequency offset to the active power initial value, to obtain the active total active power increment value at the grid connection point; and
a calculation unit for calculating a third total control target value, which is configured to set, in a case that a third active increment control condition is satisfied, the total active power control target value at the grid connection point to be the current AGC command value.
6. The photovoltaic power plant according to claim 3, wherein the photovoltaic inverters comprise power limited inverters, and the photovoltaic arrays comprise sample machines corresponding to the power limited inverters;
the single-unit primary frequency modulation triggering device comprises:
a determination module for determining a sample machine state, which is configured to determine, in a case that the sample machines satisfy a preset fault-free operating condition, that the sample machines are in a normal operating state;
a determination module for determining a power limited inverter state, which is configured to determine, in a case that the power limited inverters satisfy the preset fault-free operating condition and the sample machines corresponding to the power limited inverters satisfy the preset fault-free operating condition at the same time, that the power limited inverters are in a normal operating state;
a determination module for determining single-unit power allocation, which is configured to, in a case that it is determined that the sample machines are in the normal operating state, the power limited inverters are in the normal operating state, and the total active power increment value at the grid connection point is greater than or equal to the active power lower threshold at the grid connection point, take the power limited inverters other than the sample machines in the photovoltaic power station as the photovoltaic inverters to be frequency-modulated.
7. The photovoltaic power plant according to claim 6, wherein
the sample machines are configured to operate according to a rated power of the photovoltaic inverter, and a sample machine corresponding to each of the power limited inverters is selected according to preset sample machine selection steps, and the sample machine selection steps comprises:
a plurality of groupings of the photovoltaic inverters are obtained, and photovoltaic inverters having similar geographical locations and same output capacities are screened out of the photovoltaic inverters in each of the groupings; and
a photovoltaic inverter is selected from the photovoltaic inverters obtained by screening to be the sample machine, and the photovoltaic inverters other than the sample machine in the grouping are taken as the power limited inverters.
8. The photovoltaic power plant according to claim 3, wherein the single-unit active power allocation device comprises:
a calculation module for calculating a power adjustable value at the grid connection point, which is configured to calculate, according to the total active power increment value at the grid connection point and an acquired active power value of each of the photovoltaic inverters to be frequency-modulated, an active power adjustable value at the grid connection point, and the active power adjustable value at the grid connection point comprises an active power increasable value at the grid connection point or an active power reducible value at the grid connection point;
a calculation module for calculating a single-unit adjustment ratio, which is configured to calculate, based on the total active power increment value at the grid connection point and the active power adjustable value at the grid connection point, an active power adjustment ratio of each of the photovoltaic inverters to be frequency-modulated, and the active power adjustment ratio of each of the photovoltaic inverters comprises an increasable power adjustment ratio or a reducible power adjustment ratio; and
a calculation module for calculating a single-unit active increment value, which is configured to calculate, based on the active power adjustment ratio and the active power value of each of the photovoltaic inverters to be frequency-modulated, an output power target value of each of the photovoltaic inverters to be frequency-modulated.
9. The photovoltaic power plant according to claim 8, wherein the calculation module for calculating the grid connection point power adjustable value comprises:
a calculation unit for calculating a power increasable value at the grid connection point, which is configured to, in a case that the total active power increment value at the grid connection point is greater than zero and greater than a preset maximum increasable power limit, take a difference between an active power value of the sample machine corresponding to each of the photovoltaic inverters to be frequency-modulated and an active power value of a present photovoltaic inverter to be frequency-modulated as an increasable power value of the photovoltaic inverter to be frequency-modulated, and take a sum of increasable power values of the photovoltaic inverters to be frequency-modulated as an active power increasable value at the grid connection point; and
a calculation unit for calculating a power reducible value at the grid connection point, which is configured to, in a case that the total active power increment value at the grid connection point is smaller than zero and smaller than a preset maximum reducible active power limit, take a difference between the active power value of each of the photovoltaic inverters to be frequency-modulated and the active power lower threshold at the grid connection point as a reducible power value of each of the photovoltaic inverters to be frequency-modulated, and take a sum of reducible power values of the photovoltaic inverters to be frequency-modulated as an active power reducible value at the grid connection point.
10. A primary frequency modulation control method for a photovoltaic power plant, comprising:
monitoring a frequency value of a grid connection point of the photovoltaic power plant;
determining, in a case that the frequency value at the grid connection point is determined to satisfy a preset primary frequency modulation triggering condition, a single-unit active power variation according to an operating state of each of photovoltaic inverters; and
adjusting an output active power of each of the photovoltaic inverters according to the single-unit active power variation by sending a single-unit frequency modulation command comprising an output power target value, a preset power adjustment step size and an adjustment rate to each of the photovoltaic inverters to be frequency-modulated.
11. The primary frequency modulation control method according to claim 10, wherein determining the single-unit active power variation according to the operating state of each of the photovoltaic inverters comprises:
determining a total active power control target value at the grid connection point, and calculating a total active power increment value at the grid connection point according to the total active power control target value;
determining, based on the operating state of each of the photovoltaic inverters and a single-unit active power allocation condition in the photovoltaic power station, photovoltaic inverters to be frequency-modulated that are allowed to participate in primary frequency modulation of the photovoltaic power station; and
allocating the total active power increment value according to the operating state of each of the photovoltaic inverters to be frequency-modulated, to obtain the output power target value of each of the photovoltaic inverters to be frequency-modulated.
12. The primary frequency modulation control method according to claim 11, wherein determining the total active power control target value at the grid connection point and calculating the total active power increment value at the grid connection point according to the total active power target value comprises:
determining, in a case that a frequency offset at the grid connection point satisfies a primary frequency modulation triggering condition, the total active power control target value at the grid connection point according to an active power initial value of the photovoltaic power plant, the frequency value at the grid connection point and an Automatic Gain Control (AGC) command value;
setting, in a case that an active power control target value at the grid connection point is lower than a preset active power lower threshold  at the grid connection point, the active power control target value at the grid connection point to be the active power lower threshold at the grid connection point; and
taking a difference between the total active power control target value and the active power initial value of the photovoltaic power plant as the total active power increment value at the grid connection point.
13. The primary frequency modulation control method according to claim 12, wherein determining the total active power control target value at the grid connection point according to the active power initial value of the photovoltaic power plant, the frequency value at the grid connection point and the AGC command value comprises:
calculating the frequency offset at the grid connection point according to the detected frequency value at the grid connection point, and calculating an active power increment value of the frequency offset at the grid connection point according to the frequency offset at the grid connection point;
taking, according to a current AGC command value and a previous AGC command value of a power grid, a difference between the current AGC command value and the previous AGC command value as an active power increment value of the current AGC command;
setting, in a case that a first active increment control condition is satisfied, the total active power control target value at the grid connection point to be an algebraic sum of adding the active power increment value of the current AGC command and the active power increment value of the frequency offset to the active power initial value, to obtain an active total active power increment value at the grid connection point;
in a case that a second active increment control condition is satisfied, keeping the AGC command value of the power grid to be the previous AGC command value, and adding the active power increment value of the frequency offset to the active power initial value, to obtain the active total active power increment value at the grid connection point; and
setting, in a case that a third active increment control condition is satisfied, the total active power control target value at the grid connection point to be the current AGC command value.
14. The primary frequency modulation control method according to claim 13, wherein calculating the frequency offset at the grid connection point according to the detected frequency value at the grid connection point comprises:
taking, in a case that the frequency value at the grid connection point is greater than or equal to a minimum frequency value of a fast frequency response and the frequency value at the grid connection point is smaller than a negative threshold of the fast frequency response, a difference between the negative threshold of the fast frequency response and the frequency value at the grid connection point as the frequency offset at the grid connection point;
taking, in a case that the frequency value at the gild connection point is greater than a positive threshold of the fast frequency response and smaller than or equal to a maximum frequency value of the fast frequency response, a difference between the positive threshold of the fast frequency response and the frequency value at the grid connection point as the frequency offset at the grid connection point;
taking, in a case that the frequency value at the grid connection point is smaller than the minimum frequency value of the fast frequency response, a difference between the negative threshold of the fast frequency response and the minimum frequency value of the fast frequency response as the frequency offset at the grid connection point; and
taking, in a case that the frequency value at the grid connection point is greater than maximum frequency value of the fast frequency response, a difference between the positive threshold of the fast frequency response and the maximum frequency value of the fast frequency response as the frequency offset at the grid connection point; wherein
the negative threshold of the fast frequency response is a sum of a fundamental frequency value and a negative dead band threshold, and the maximum frequency value of the fast frequency response is a sum of the fundamental frequency value and a positive dead band threshold.
15. The primary frequency modulation control method according to claim 11, wherein the photovoltaic inverters of the photovoltaic power station comprises power limited inverters and sample machines corresponding to the power limited inverters;
determining, based on the operating state of each of the photovoltaic inverters and a single-unit active power allocation condition in the photovoltaic power station, photovoltaic inverters to be frequency-modulated that are allowed to participate in the primary frequency modulation of the photovoltaic power station comprises:
determining, in a case that the sample machines satisfy a preset fault-free operating condition, that the sample machines are in a normal operating state;
determining, in a case that the power limited inverters satisfy the preset fault-free operating condition and the sample machines corresponding to the power limited inverters satisfy the preset fault-free operating condition at the same time, that the power limited inverters are in a normal operating; state;
taking, in a case that it is determined that the sample machines are in the normal operating state, the power limited inverters are in the normal operating state, and the total active power increment value at the grid connection point is greater than or equal to the active power lower threshold at the grid connection point; the power limited inverters other than the sample machines in the photovoltaic power station as the photovoltaic inverters to be frequency-modulated.
16. The primary frequency modulation control method according to claim 15, wherein
the fault-free operating condition comprises that, in a case that each of the sample machines or each of the power limited inverters is taken as a component to be determined, the component to be determined satisfies the following conditions:
a communication interface of the component to be determined is normal, the component to be determined has no fault alarm, a measured active power of the component to be determined is greater than or equal to the preset active power lower threshold at the grid connection point, and an active power variation rate of the component to be determined is smaller than an active power variation rate threshold.
17. The primary frequency modulation control method according to claim 15, wherein
the sample machines are configured to operate according to a rated power of the photovoltaic inverter, and a sample machine corresponding to each of the power limited inverters is selected according to preset sample machine selection steps, and the sample machine selection steps comprise:
obtaining a plurality of groupings of the photovoltaic inverters, and screening out photovoltaic inverters having similar geographical locations and a same output capacity from the photovoltaic inverters in each of the groupings and
selecting a photovoltaic inverter from the photovoltaic inverters obtained by screening to be the sample machine, and taking the photovoltaic inverters other than the sample machine in the grouping as the power limited inverters.
18. The primary frequency modulation control method according to claim 11, wherein allocating the total active increment value according to the operating state of each of the photovoltaic inverters to be frequency-modulated to obtain the output power target value of each of the photovoltaic inverters to be frequency-modulated comprises:
calculating, according to the total active power increment value at the grid connection point and an acquired active power value of each of the photovoltaic inverters to be frequency-modulated, an active power adjustable value at the grid connection point, and the active power adjustable value at the grid connection point comprises an active power increasable value at the grid connection point or an active power reducible value at the grid connection point;
calculating, based on the total active power increment value at the grid connection point and the active power adjustable value at the grid connection point, an active power adjustment ratio of each of the photovoltaic inverters to be frequency-modulated, and the active power adjustment ratio of each of the photovoltaic inverters comprises an increasable power adjustment ratio or a reducible power adjustment ratio; and
calculating, based on the active power adjustment ratio and the active power value of each of the photovoltaic inverters to be frequency-modulated, an output power target value of each of the photovoltaic inverters to be frequency-modulated.
19. The primary frequency modulation control method according to claim 18, wherein calculating, according to the total active power increment value at the grid connection point and the acquired active power value of each of the photovoltaic inverters to be frequency-modulated, the active power adjustable value at the grid connection point comprises:
taking; in a case that the total active power increment value at the grid connection point is greater than zero and greater than a preset maximum increasable power limit, a difference between an active power value of the sample machine corresponding to each of the photovoltaic inverters to be frequency-modulated and an active power value of a present photovoltaic inverter to be frequency-modulated as an increasable power value of the photovoltaic inverter to be frequency-modulated, and taking a sum of increasable power values of the photovoltaic inverters to be frequency-modulated as an active power increasable value at the grid connection point; and
taking, in a case that the total active power increment value at the grid connection point is smaller than zero and smaller than a preset maximum reducible power limit, a difference between the active power value of each of the photovoltaic inverters to be frequency-modulated and the active power lower threshold at the grid connection point as a reducible power value of each of the photovoltaic inverters to be frequency-modulated, and taking a sum of reducible power values of the photovoltaic inverters to be frequency-modulated as an active power reducible value at the grid connection point.

2. (Currently Amended) The photovoltaic power plant according to claim 1, wherein: the field-level controller is configured to perform, based on the power control AGC command value, the power allocation among the photovoltaic inverters responsive to the operating data of the photovoltaic power plant meeting the condition for performing the secondary frequency modulation process,; and the single-unit frequency modulation modules are configured to adjust, based on the AGC command values of the photovoltaic inverters and the power adjustment command, the active power outputted by the photovoltaic inverters.  
See claims 2 and 3 of Patent 11,101,770
3. (Currently Amended) The photovoltaic power plant according to claim 2, wherein each of the single-unit frequency modulation modules connected to the respective photovoltaic inverter further comprises: a single-unit communication interface, connected to the field-level controller, and configured to receive the corresponding AGC command value of the respective photovoltaic inverter and the power adjustment command from the field-level controller, and send the received corresponding AGC command value and the power adjustment command the respective photovoltaic inverter which is to be modulated.
See claims 2 and 3 of Patent 11,101,770
12. (Currently Amended) A method for controlling a secondary frequency modulation process of a photovoltaic power plant, comprising: monitoring operating data of the photovoltaic power plant; determining that the operating data of the photovoltaic power plant meets a preset condition for performing the secondary frequency modulation process, wherein the secondary frequency modulation process is applied responsive to a primary frequency modulation process failing to restore a power grid frequency to a predetermined range; performing, based on a power control automatic generation control (AGC) command value, power allocation among photovoltaic inverters in the photovoltaic power plant; and adjusting, based on AGC command values of the photovoltaic inverters after the power allocation, active power outputted by the photovoltaic inverters, wherein performing, based on the power control AGC command value, the power allocation among the photovoltaic inverters comprises: selecting, based on detected active power outputted by the photovoltaic inverters, a corresponding allocation manner to perform the power allocation among non-benchmark members of the photovoltaic inverters; and determining sequentially, based on a corresponding AGC command value of each of the non-benchmark members obtained after the power allocation, whether each of the non- benchmark members meets a preset condition for command value re-adjustment, and generating a power adjustment command to perform power adjustment on one of the non-benchmark members which meets the preset condition for command value re-adjustment.
10. A primary frequency modulation control method for a photovoltaic power plant, comprising:
monitoring a frequency value of a grid connection point of the photovoltaic power plant;
determining, in a case that the frequency value at the grid connection point is determined to satisfy a preset primary frequency modulation triggering condition, a single-unit active power variation according to an operating state of each of photovoltaic inverters; and
adjusting an output active power of each of the photovoltaic inverters according to the single-unit active power variation by sending a single-unit frequency modulation command comprising an output power target value, a preset power adjustment step size and an adjustment rate to each of the photovoltaic inverters to be frequency-modulated. 
11. The primary frequency modulation control method according to claim 10, wherein determining the single-unit active power variation according to the operating state of each of the photovoltaic inverters comprises:
determining a total active power control target value at the grid connection point, and calculating a total active power increment value at the grid connection point according to the total active power control target value;
determining, based on the operating state of each of the photovoltaic inverters and a single-unit active power allocation condition in the photovoltaic power station, photovoltaic inverters to be frequency-modulated that are allowed to participate in primary frequency modulation of the photovoltaic power station ( “non-benchmark from claim 12 from application 16/616,959 ); and
allocating the total active power increment value according to the operating state of each of the photovoltaic inverters to be frequency-modulated, to obtain the output power target value of each of the photovoltaic inverters to be frequency-modulated.
12. The primary frequency modulation control method according to claim 11, wherein determining the total active power control target value at the grid connection point and calculating the total active power increment value at the grid connection point according to the total active power target value comprises:
determining, in a case that a frequency offset at the grid connection point satisfies a primary frequency modulation triggering condition, the total active power control target value at the grid connection point according to an active power initial value of the photovoltaic power plant, the frequency value at the grid connection point and an Automatic Gain Control (AGC) command value;
setting, in a case that an active power control target value at the grid connection point is lower than a preset active power lower threshold at the grid connection point, the active power control target value at the grid connection point to be the active power lower threshold at the grid connection point; and
taking a difference between the total active power control target value and the active power initial value of the photovoltaic power plant as the total active power increment value at the grid connection point.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                             November 15, 2022